Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonior (20070044856) in view of Saunders et al (20160348798), further in view of Li et al (20110267041) and Kachelek (6269788) and Lindgren (20200011197).
Regarding claim(s) 1, Bonior discloses a water diverter, which comprises a valve core 210 including a water inlet 402 and water outlets 206-A,206B, and a valve body 102 including a water inlet port pipe 104 and water outlet port pipes 106A,106B corresponding to the water outlets respectively.  A user is capable of controlling the valve core to selectively rotate forward or backward relative to the valve body, so as to achieve stepless adjustment of water flow from the water outlets.
Bonior fails to disclose the valve controlled by a controller and brushless DC motor. Saunders teaches rotary valve, which comprises a T-shaped valve body 202,212, controller (Para 96), a brushless DC motor (204,206), a valve core (lower portion of 210), wherein the controller is electrically connected to the brushless DC motor in turn, the brushless DC motor has a rotating shaft 208 that is detachably connected to the valve core (lower portion of 210) via a connector (upper portion of 210), and a user is capable of controlling the brushless DC motor to perform phase rotation through the controller and drive the connector and the valve core to selectively rotate forward or backward relative to the valve body, so as to achieve stepless adjustment of flow from the outlets (brushless motor is inherently stepless) via controller (Para 96) based on feedback from shaft position sensor (Para 56) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior with a brushless DC motor in a T-shaped body connected to valve core via a connector and provided with feedback based controller as taught by Saunders in order to enable automatic valve control.  
Bonior as modified discloses a feedback position sensor (Para 56 of Saunders) but fails to disclose shaft having a magnet cooperating with a Hall PCB. Li teaches a brushless DC motor (Para 1) with output shaft 6,7 having a magnet cooperating with a Hall PCB 4 for rotation detection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with shaft having a magnet cooperating with a Hall PCB as taught by Cheng an art-recognized functionally equivalent substitute valve position mechanism. The controller in Bonior as such modified would be connected to Hall PCB to receive position signals.
Bonior as modified fails to disclose the sensor magnet located at a connector between motor shaft and valve core. Kachelek, teaches a shaft sensing mechanism wherein the magnet is located in a connector adapter 26 located between motor shaft 20 and driven core shaft 22 such that a portion of driven core shaft extends into motor housing box 10,14. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with connector adapter located between motor shaft and driven core shaft such that a portion of driven core shaft extends into motor housing box as taught by Kachelek as an art-recognized functionally equivalent substitute motor to driven device (valve core in Bonior) connection yielding predictable results of rotational control of driven device (when rotational ratio is that gear reduction is not required).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified as modified with sensor magnet located in connector portion of shaft as taught by Kachelek as an art-recognized functionally equivalent substitute  sensor location yielding predictable results of providing valve position feedback.
Bonior as modified discloses a controller controlling motor based on feedback from sensor but fails to disclose controller details. Lindgren, teaches a valve controller as is a touch controller 14 which comprises a touch control panel 58 and a control circuit board 18, and the control circuit board is electrically connected to the position sensor 92 and the valve motor 90.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior with controller formed as a touch controller 14 having a touch control panel and control circuit board connected to sensor/motor as taught by Lindgren in order to enable convenient user interfacing.
As to claim 9, Bonior discloses the water outlets 206A,206B of the valve core 210 arranged one on top of the other in an axial direction and staggered by a certain angle (Fig 3) in circumferential direction, and the water outlet port pipes 106A,106B of the valve body are arranged one on top of the other in the axial direction.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonior (20070044856) in view of Saunders et al (20160348798), further in view of Li et al (20110267041) and Kachelek (6269788) and Lindgren (20200011197) further in view of Chen (CN 109695767).
Bonior as modified discloses user interface as touch control panel (as taught by Lindgren) but fails to disclose motor forward/backward/stop buttons.
Chen, Fig 2, teaches a user interface for a brushless motor operated valve having motor forward/backward/stop buttons 13,14,12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with touch control panel having motor forward/backward/stop buttons taught by Chen in order to enable simple user override control.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonior (20070044856) in view of Saunders et al (20160348798), further in view of Li et al (20110267041) and Kachelek (6269788) and Lindgren (20200011197) further in view of Hiraoka (20200124187) and Botting et al (5085401).
As to claim 4, Bonior as modified (as shown by Saunders) shows a box (upper portion 202 of T-shaped body and upper flange of 212) for accommodating the brushless DC motor and connector (upper portion of 210) having a connecting through-opening (for 210) at a bottom thereof, and the core 210 has a connecting portion that passes through the connecting through-opening and then is connected to and limited by the connector (upper portion of 210) but fails to disclose the box accommodating both connector and sensing mechanism along with the motor.  Hiraoka, Fig 2, teaches valve with T-shaped body and upper portion in form of a box accommodating both a connector 67,66 and sensing mechanism 74 along with the motor 57.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with box accommodating both motor/connector and sensing mechanism taught by Hiraoka in order to provide protection to sensor mechanism.
Bonior as modified fails to disclose the box as waterproof. Botting, (Col 2 line 20-30) teaches a housing box 22 for valve motor as waterproof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with waterproof motor housing box by Botting in order to provide protection to motor from moisture damage.
As to claims 6, Bonior as modified fails to disclose a sealing ring between valve core connecting portion and box opening.  However, Official Notice is taken that using sealing ring between rotating shaft and its opening, for the purpose of providing a fluid tight connection is widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ sealing ring between valve core connecting portion and box opening in the device of Bonior as modified for the purpose of providing a fluid tight connection as is widely known and notoriously old in the art.
Claim(s) 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonior (20070044856) in view of Saunders et al (20160348798), further in view of Li et al (20110267041) and Kachelek (6269788) and Hiraoka (20200124187) and Botting et al (5085401).
Regarding claim(s) 11, Bonior discloses a water diverter, which comprises a valve core 210 including a water inlet 402 and water outlets 206-A,206B, and a valve body 102 including a water inlet port pipe 104 and water outlet port pipes 106A,106B corresponding to the water outlets respectively.  A user is capable of controlling the valve core to selectively rotate forward or backward relative to the valve body, so as to achieve stepless adjustment of water flow from the water outlets.
Bonior fails to disclose the valve controlled by a controller and brushless DC motor. Saunders teaches rotary valve, which comprises a T-shaped valve body 202,212, controller (Para 96), a brushless DC motor (204,206), a valve core (lower portion of 210), wherein the controller is electrically connected to the brushless DC motor in turn, the brushless DC motor has a rotating shaft 208 that is detachably connected to the valve core (lower portion of 210) via a connector (upper portion of 210), and a user is capable of controlling the brushless DC motor to perform phase rotation through the controller and drive the connector and the valve core to selectively rotate forward or backward relative to the valve body, so as to achieve stepless adjustment of flow from the outlets (brushless motor is inherently stepless) via controller (Para 96) based on feedback from shaft position sensor (Para 56) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior with a brushless DC motor in a T-shaped body connected to valve core via a connector and provided with feedback based controller as taught by Saunders in order to enable automatic valve control.  
Bonior as modified discloses a feedback position sensor (Para 56 of Saunders) but fails to disclose shaft having a magnet cooperating with a Hall PCB. Li teaches a brushless DC motor (Para 1) with output shaft 6,7 having a magnet cooperating with a Hall PCB 4 for rotation detection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with shaft having a magnet cooperating with a Hall PCB as taught by Cheng an art-recognized functionally equivalent substitute valve position mechanism. The controller in Bonior as such modified would be connected to Hall PCB to receive position signals.
Bonior as modified fails to disclose the sensor magnet located at a connector between motor shaft and valve core. Kachelek, teaches a shaft sensing mechanism wherein the magnet is located in a connector adapter 26 located between motor shaft 20 and driven core shaft 22 such that a portion of driven core shaft extends into motor housing box 10,14. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with connector adapter located between motor shaft and driven core shaft such that a portion of driven core shaft extends into motor housing box as taught by Kachelek as an art-recognized functionally equivalent substitute motor to driven device (valve core in Bonior) connection yielding predictable results of rotational control of driven device (when rotational ratio is that gear reduction is not required).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified as modified with sensor magnet located in connector portion of shaft as taught by Kachelek as an art-recognized functionally equivalent substitute  sensor location yielding predictable results of providing valve position feedback.
Bonior as modified (as shown by Saunders) shows a box (upper portion 202 of T-shaped body and upper flange of 212) for accommodating the brushless DC motor and connector (upper portion of 210) having a connecting through-opening (for 210) at a bottom thereof, and the core 210 has a connecting portion that passes through the connecting through-opening and then is connected to and limited by the connector (upper portion of 210) but fails to disclose the box accommodating both connector and sensing mechanism along with the motor.  Hiraoka, Fig 2, teaches valve with T-shaped body and upper portion in form of a box accommodating both a connector 67,66 and sensing mechanism 74 along with the motor 57.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with box accommodating both motor/connector and sensing mechanism taught by Hiraoka in order to provide protection to sensor mechanism.
Bonior as modified fails to disclose the box as waterproof. Botting, (Col 2 line 20-30) teaches a housing box 22 for valve motor as waterproof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bonior as modified with waterproof motor housing box by Botting in order to provide protection to motor from moisture damage.
As to claims 13, Bonior as modified fails to disclose a sealing ring between valve core connecting portion and box opening.  However, Official Notice was taken above (in claim 6 above)  that using sealing ring between rotating shaft and its opening, for the purpose of providing a fluid tight connection is widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ sealing ring between valve core connecting portion and box opening in the device of Bonior as modified for the purpose of providing a fluid tight connection as is widely known and notoriously old in the art.
As to claim 16, Bonior discloses the water outlets 206A,206B of the valve core 210 arranged one on top of the other in an axial direction and staggered by a certain angle (Fig 3) in circumferential direction, and the water outlet port pipes 106A,106B of the valve body are arranged one on top of the other in the axial direction.
Allowable Subject Matter
Claims 10 is are allowed.
Claims 3, 5, 7, 8, 12, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose end of the connector with a drop-shaped shoulder such that the magnet is embedded in a tip of the drop-shaped shoulder in combination with other limitations of claims 1+3 or 10. The prior art fails to disclose end of the connector having connecting head embedded in the adapter in combination with other limitations of claims 1+4+5 or 11+12. The prior art fails to disclose waterproof box is installed in the T-shaped body in combination with other limitations of claims 1+4+7 or 11+14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753